[Cite as Smith v. Buchanan, 2020-Ohio-3886.]




            IN THE COURT OF APPEALS OF OHIO
                            SEVENTH APPELLATE DISTRICT
                                  NOBLE COUNTY

                                 WILLIAM JEROME SMITH,

                                                Petitioner,

                                                    v.

                                TIM BUCHANAN, WARDEN,

                                               Respondent.


                       OPINION AND JUDGMENT ENTRY
                                       Case No. 19 NO 0468


                                       Writ of Habeas Corpus

                                        BEFORE:
                David A. D’Apolito, Gene Donofrio, Cheryl L. Waite, Judges.


                                           JUDGMENT:
                                         Petition Dismissed.


William Jerome Smith, Pro Se, #A195-450, Noble Correctional Institution, 15708
McConnelsville Road, Caldwell, Ohio 43724, Petitioner and

Atty. Jerri Fosnaught, Assistant Attorney General, Criminal Justice Section, 150 East Gay
Street, 16th Floor, Columbus Ohio, 43215, for Respondent.
                                                                                         –2–


                                   Dated: July 27, 2020

PER CURIAM.

       {¶1}   Petitioner William Jerome Smith, an inmate proceeding on his own behalf,
has filed this original action seeking a writ of habeas corpus arguing he has served all of
his 25-year sentence stemming from his 1987 conviction for aggravated robbery following
his guilty plea.   Petitioner Tim Buchanan is warden of the Ohio Department of
Rehabilitation and Correction’s (ODRC) Noble Correctional Institution where Petitioner is
currently serving the remainder of his sentence for that conviction. Respondent has filed
a motion to dismiss, or, alternatively, a motion for summary judgment. The Court sustains
Respondent’s motion to dismiss and dismisses the petition accordingly.
       {¶2}   In 1987, Petitioner pleaded guilty to one count of aggravated robbery in
violation of R.C. 2911.01, a first-degree felony, in Hamilton County Common Pleas Court.
The court sentenced Petitioner to an indefinite term of imprisonment of 7 to 25 years. In
1992, the Ohio Adult Parole Authority (OAPA) released Petitioner on parole. At that point
in time Petitioner had served 5 years, 6 months, 29 days (or 2038 days total) of his
sentence.
       {¶3}   Notably,     Petitioner’s    “CERTIFICATE         OF     PAROLE/RELEASE
AUTHORIZATION” document as issued by the OAPA stated, in relevant part:

       This parole will start upon your release from the institution and will continue
       * * * [f]or a period of not less than ONE YEAR/S when you will become
       eligible for final release consideration provided that you have maintained
       satisfactory conduct and adjustment. Your parole may be extended or
       revoked if you fail to comply with these requirements.

       {¶4}   Four months following his release, the OAPA declared Petitioner to be a
“parole violator in custody” of the Alabama Department of Corrections. Petitioner was
convicted of robbery and sentenced to 25-years imprisonment in Alabama; obtained
parole in 2006, only to have it revoked in 2007. Meanwhile, as Petitioner was serving the
remainder of his Alabama sentence, the OAPA issued a detainer warrant in 2011 for




Case No. 19 NO 0468
                                                                                       –3–


Petitioner upon his release from imprisonment in Alabama in order that it could conduct
a parole release violation hearing relating to his 1987 Ohio sentence.
       {¶5}   Following his release from confinement in Alabama, Petitioner was returned
to the custody of the ODRC on January 22, 2018, where, thereafter, the OAPA conducted
a parole release violation hearing pertaining to his 1987 Ohio conviction. Based primarily
on his Alabama conviction for robbery committed just four months following his being
released on parole from his sentence for the very same offense for which he was
convicted in Ohio, the OAPA revoked his parole.
       {¶6}   R.C. 2967.15 governs the arrest and disposition of a parolee who has
violated a condition of his parole. Under R.C. 2967.15(C), when a parolee absconds from
the supervision of the OAPA, it must declare the parolee a “violator at large,” and the time
between that declaration and the parolee’s return to the control of the parole authority,
colloquially referred to as “lost time,” cannot be counted as time served under their
sentence. The OAPA calculated Petitioner’s lost time at 9,194 days resulting in the
maximum sentence for his 1987 conviction for aggravated robbery in Ohio expiring on
January 27, 2037. Petitioner has filed this original action for a writ of habeas corpus
arguing the OAPA miscalculated his lost time by not giving him credit for time served;
more specifically, asserting he has served the 25-year maximum sentence stemming from
his 1987 Ohio conviction for aggravated robbery.
       {¶7}   Revised Code Chapter 2725 governs habeas corpus. The first general
provision of that chapter defines which persons are entitled to a writ of habeas corpus:
“Whoever is unlawfully restrained of his liberty, or entitled to the custody of another, of
which custody such person is unlawfully deprived, may prosecute a writ of habeas corpus,
to inquire into the cause of such imprisonment, restraint, or deprivation.” R.C. 2725.01.
The writ of habeas corpus is an extraordinary writ and will only be issued in certain
circumstances of unlawful restraint of a person’s liberty where there is no adequate legal
remedy at law, such as a direct appeal or postconviction relief. In re Pianowski, 7th Dist.
Mahoning No. 03MA16, 2003-Ohio-3881, ¶ 3, citing State ex rel. Pirman v. Money, 69
Ohio St.3d 591, 593 635 N.E.2d 26 (1994). If a person is in custody by virtue of a
judgment of a court of record and the court had jurisdiction to render the judgment, the
writ of habeas corpus will not be allowed. Tucker v. Collins, 64 Ohio St.3d 77, 78, 591



Case No. 19 NO 0468
                                                                                         –4–


N.E.2d 1241 (1992). The burden is on the petitioner to establish a right to release. Halleck
v. Koloski, 4 Ohio St.2d 76, 77, 212 N.E.2d 601 (1965); Yarbrough v. Maxwell, 174 Ohio
St. 287, 288, 189 N.E.2d 136 (1963).
       {¶8}   Respondent has filed a Civ.R. 12(B)(6) motion to dismiss for failure to state
a claim. The purpose of such a motion is to test the sufficiency of the complaint. State ex
rel. Boggs v. Springfield Local School Dist. Bd. of Ed., 72 Ohio St.3d 94, 647 N.E.2d 788
(1995). In order for a case to be dismissed for failure to state a claim, it must appear
beyond doubt that, even assuming all factual allegations in the complaint are true, the
nonmoving party can prove no set of facts that would entitle that party to the relief
requested. State ex rel. Pirman, supra; Keith v. Bobby, 117 Ohio St.3d 470, 2008-Ohio-
1443, 884 N.E.2d 1067, ¶ 10. If the petition does not meet the requirements of a properly
filed petition for writ of habeas corpus, or fails to state a facially viable claim, it may be
dismissed on motion by the respondent or sua sponte by the court. Flora v. State, 7th
Dist. Belmont No. 04 BE 51, 2005-Ohio-2382, ¶ 5.
       {¶9}   As mentioned above, R.C. 2725.01, et seq., governs habeas filings, and
failure to satisfy these statutory requirements is generally fatal to the petition. One of the
requirements is that the petitioner must file all pertinent commitment papers relevant to
the arguments being raised in the petition. R.C. 2725.04(D). The commitment papers are
necessary for a complete understanding of the petition. Bloss v. Rogers, 65 Ohio St.3d
145, 146, 602 N.E.2d 602 (1992). Failure to file the necessary commitment papers
requires dismissal of the petition. Id. Petitioner argues he has served the maximum 25-
year sentence for his Ohio 1987 conviction for aggravated robbery. To even begin to
examine such an argument, we would need evidence of the terms of his original sentence,
and the results of all the subsequent parole violations and the corresponding commitment
papers. That information is not included in this petition. For this reason, the petition must
be dismissed.
       {¶10} When an inmate files a civil action or appeal against a government entity or
employee, R.C. 2969.25(A) requires the petitioner to file an affidavit with the petition
describing all civil actions and appeals he or she has filed in state or federal court within
the past five years. One of the reasons for this requirement is to enable the court to
determine whether the current filing is malicious or vexatious. R.C. 2969.25(B).



Case No. 19 NO 0468
                                                                                         –5–


Compliance with R.C. 2969.25(A) is mandatory, and failure to satisfy the statutory
requirements is grounds for dismissal. State ex rel. Washington v. Ohio Adult Parole
Auth., 87 Ohio St.3d 258, 259, 719 N.E.2d 544 (1999). Petitioner’s failure to include the
affidavit as part of his petition for writ of habeas corpus is a second, additional reason the
petition must be dismissed.
       {¶11} We cannot reach any of the substantive arguments in the petition due to the
many procedural deficiencies cited above.
       {¶12} We hereby sustain Respondent’s motion to dismiss the petition for writ of
habeas corpus.     Petitioner committed a number of procedural errors that mandate
dismissal of the petition. He failed to file the pertinent commitment papers and failed to
file an affidavit of prior civil actions. For all the aforementioned reasons, we dismiss the
petition for habeas corpus.
       {¶13} Costs taxed against Petitioner.       Final order.   Clerk to serve notice as
provided by the Civil Rules.




JUDGE DAVID A. D’APOLITO


JUDGE GENE DONOFRIO


JUDGE CHERYL L. WAITE




Case No. 19 NO 0468